Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 1-2, 4-5, 9-10, 13-17 are rejected under 35 U.S.C. 102(b) as being anticipated by Huang et al (US Patent Application Publication 2002/0091697 A1 hereinafter Huang)
With regard to claims 1, 9, 15, Huang teaches a method, a non-transitory computer readable medium, a system comprising: 
providing a client application for installation on a client device, the client application causing the client device to provide a graphical user interface to allow a user to interact with synchronized files that are synchronized between the client device and a synchronization server <fig 3, fig 8, 10 show, user interface for accessing synchronized files>; 

updating the synchronized file on the synchronization server based on receiving the indication of the first operation <fig 10, para 0090-0093, updates can be saved on a file server>; 
providing, to the client device, a web interface to allow the user to interact with the synchronized files <web interface can be provided fig 9 para 0086-0089>; and 
providing, to the client device via the web interface, access to the synchronized file that was updated based on the first operation performed via the client application <fig 9, 10>. 
With regard to claims 2, 16, these claims depends upon claims 1, 15 which are rejected above. In addition, Huang teaches the method further comprising receiving, from the client device, an indication of a second operation performed via the web interface with respect to the synchronized file <various editing operations can be performed on synchronized files para 0059-0061>.
With regard to claim 4, this claim depends upon claim 2, which is rejected above. In addition, Huang teaches, wherein the first operation or the second operation comprise one of the following operations: a copy operation, a move operation, a paste operation, a cut operation, an edit operation, or a delete operation <para 0059>.
With regard to claim 5, this claim depends upon claim 1, which is rejected above. In addition, Huang teaches the method further comprising: 
determining a change to a file structure of the synchronized files based on the first operation performed via the client application <files and folders (structure/organization) can be synchronized per user action para 0081-0083; and 
providing, to the client device via the web interface, an updated file structure of the synchronized files <para 0081-0083>.
With regard to claim 10, this claim depends upon claim 9, which is rejected above. In addition, Huang teaches wherein the web interface is displayed within a web browser on the client device <web interface can be provided fig 9 para 0086-0089>.
 With regard to claim 13, this claim depends upon claim 11, which is rejected above. In addition, Huang teaches, further comprising instructions that, when executed by the at least one processor, cause the computing device to: 
receive, via the web interface on the client device, an indication of a second operation performed via the web interface with respect to the synchronized file <various editing operations can be performed on synchronized files para 0059-0061>; and
provide, for display via the graphical user interface of the client application, an updated version of the synchronized file based on the second operation performed via the web interface <changes are propagated and displayed para 0076>. 

With regard to claim 14, this claim depends upon claim 9, which is rejected above. In addition, Huang teaches further comprising instructions that, when executed by the at least one processor, cause the computer device to: 
determine a change to a file organization of the synchronized files based on the first operation performed via the client application <files and folders (structure/organization) can be synchronized per user action para 0081-0083>; and 
provide, to the client device via the web interface, an updated file organization of the synchronized files <para 0081-0083>. 
With regard to claim 17, this claim depends upon claim 15, which is rejected above. In addition, Huang teaches, further comprising instructions that, when executed by the at least one processor, cause the system to provide, for display via the graphical user interface of the client application, an updated version of the synchronized file based on the second operation performed via the web interface <changes are propagated and displayed para 0076>. 
Claims 3, 11-12, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huang in view of Martin et al (US Patent Application Publication 2007/0156434 A1 hereinafter Martin).
With regard to claim 3, this claim depends upon claim 2, which is rejected above. Huang does not appear to explicitly disclose limitations of this claim.

Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Huang and Martin before him/her at the time the invention was made, to modify the teachings of Huang to include the teachings of Martin, in order to obtain the limitations taught by Martin. One would have been motivated to make such a combination because it is efficient to trigger the synchronization of files>.
With regard to claims 11, 20, these claims depends upon claim 9, 15, which are rejected above. In addition,
Huang though teaches viewing synchronized files via a web interface as cited in claims 1, 15, does not explicitly teach remaining limitations of this claim.
In the same field of endeavor, Martin teaches
provide, for display via the web interface, a media-specific view selectable option <fig 2 shows media specific view showing images from plurality of devices connected/detected and images can be edited, tags can be applied fig 2 item 247, 269 para 0048-0053>; and 
providing, for display via the web interface, files of a specific media type from the synchronized files based on receiving an indication of a user selection of the media-
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Huang and Martin before him/her at the time the invention was made, to modify the teachings of Huang to include the teachings of Martin, in order to obtain the limitations taught by Martin. One would have been motivated to make such a combination because it provides a way to group and view files as a group>.
With regard to claim 12, this claim depends upon claim 11, which is rejected above. In addition, Martin teaches wherein the files of a specific media type are one of the following media types: music files, image files, document files, or video files <video and images can be shown fig 2 para 0087-0088>. 
Claims 6-8, 18-19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Huang in view of Arrouye (US Patent Application Publication 2007/0005581 hereinafter Arrouye)
With regard to claims 6, 18, these claims depends upon claims 1, 15, which are rejected above. In addition, Arrouve teaches the method further comprising: 
analyzing metadata associated with each of the synchronized files <metadata is used to organize display of files para 0006>; and
generating a group of files based on analyzing metadata associated with each of the synchronized files <metadata is used to organize display of files para 0006>.
 it would have been obvious to one of ordinary skill in the art, having the teachings of Huang, Martin, Arrouye before /him/her at the time the invention was made, to modify the teachings of Huang, Martin to include the teachings of Arrouye, in order to obtain limitations taught by Arrouye.  One would have been motivated to make such a combination because it provides an effective to organize files.
With regard to claims 7, 19, this claim depends upon claims 6, 18, which are rejected above. In addition, Arrouye teaches the method further comprising providing, for display via the graphical user interface of the client application, the generated group of files <user can view the generated files para 0006>.
With regard to claim 8, this claim depends upon claim 6, which is rejected above. In addition, Huang teaches the method further comprising further comprising providing, for display via the web interface, the generated group of files <web interface can be provided fig 9 para 0086-0089>. 
Conclusion
The prior art made of record (see PTO-892) and not relied upon is considered pertinent to applicant's disclosure:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANIL K BHARGAVA/Primary Examiner, Art Unit 2173